Judgment affirmed, with costs. No opinion. Thomas, Rich and Putnam, JJ., concurred; Blackmar, J., dissented upon the ground that whether we consider the respective dates of the Mills quitclaim deed and of the title, or whether we consider the dates of the acknowledgment of the two instruments, or the dates of the recording and filing of the same, in all cases the Mills deed precedes the tax title. The defendant’s grantor, therefore, had a paper title prior to acquiring the tax title, and the evidence is sufficient to establish adverse possession under such claim of title. Jenks, P. J., concurred with Blackmar, J.